BRETT, Judge.
Leo Carl Gundlach was charged in the county court of Custer County with the offense of operating a motor vehicle while under the influence of intoxicating liquor. He was tried before a jury, convicted and sentenced to serve 365 days in the county jail and to pay a fine of $500, and has appealed.
No briefs have been filed in the action, no appearance was made in behalf of the defendant when the case came on for oral argument in this Court, and under the rules of the Court the case was submitted on the record.
Under such conditions this Court will examine the pleadings, instructions of the court and exceptions thereto taken, the judgment and sentence, and look for fundamental errors. If no such error is apparent in the record, the judgment and sentence will be affirmed.
We have also examined the record in the within styled and numbered case. We find no fundamental error, but in addition thereto we find that the evidence of the arresting officers and the defendant’s own admissions are so convincing that the jury was well within its prerogative and powers to find the defendant guilty.
The judgment and sentence is accordingly affirmed.
NIX, P. J., and BUSSEY, J., concur.